On Rehearing.
Counsel for appellant earnestly complains in his application for rehearing that we were in error in holding that objection came too late to the testimony of Howard Hurst concerning statements made by his father as to the actions of the men in the automobile. In order to insure a full and complete review of this question by the Supreme Court, we set out herein the testimony complained of:
“Q. Howard, did you hear anything before you went in your house from the back yard? A. No, sir, I didn’t hear nothing.
“Q. What happened when you got on the inside of the house, if anything? A. Well, I just went on in the house, and my daddy was in the house, and he was putting his shoes on, and he told me he didn’t know who they was, and said when he walked out on the porch *244they pulled their hat down, over their eyes, and they acted like Ku Klux to him—
“Mr. Weaver: We object to that. That they ‘acted like the Ku Klux,’ wouldn’t mean anything.
“The Court: I overrule the objection for the present. Of course, if it wasn’t part of the res gestae, I would exclude it.
“Mr. Weaver: We except.
“The Court: Go ahead.
“Q. Did your daddy then go outside, or remain in there? A. Well, as-quick at he could get his shoes on, he went out.”
Application overruled.